Case 1:16-cv-00430-CBA-ST Document 96 Filed 02/23/21 Page 1 of 16 PageID #: 1499




                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------X

 SAMUEL HOY BLACK and BERNARD BLACK, as trustees
                      Plaintiffs,
                                             16-CV-430 (CBA) (ST)

                  -against-

 CHERIE WRIGLEY, ESAUN G. PINTO, SR., and
 CPI INVESTIGATIONS INC.
          Defendants.
 -----------------------------------------------------------------X

        PLAINTIFFS’ RULE 56.1 RESPONSE TO DEFENDANTS’ STATEMENT OF
                        UNDISPUTED MATERIAL FACTS

         Plaintiffs Samuel Black and Bernard Black, as trustees of the Supplemental Needs Trust

 for the Benefit of Joanne Black (SNT) submit the following Response to Defendants’ Statement

 of Material Facts, pursuant to F.R.C.P. 56 and Local Rule 56.1. Numbers in the first column

 correspond to numbers in Defendants’ Statement of Material Facts. Plaintiffs request leave of

 court, for more readable presentation of material in table form, to file the remainder of this

 statement using landscape format and 10 point font.




                                                         1
                        Case 1:16-cv-00430-CBA-ST Document 96 Filed 02/23/21 Page 2 of 16 PageID #: 1500



item Defense Statement                                                  Sources          Response                                                        Sources
1    Plaintiff Bernard Black (“Bernard”) resides in Illinois and is a   Compl. ¶¶ 33, 35 Admitted
     co-trustee of the Joanne Black Supplemental Needs Trust
     (“SNT”) and the Joanne Black 2013 Trust, and the Executor
     of the Estate of Renata Black.
2    Bernard is Joanne Black’s brother.                                 Compl. ¶34       Admitted
3    Plaintiff Samuel Black is Bernard Black’s son.                     Compl. ¶30       Admitted
4    Plaintiffs Bernard and Samuel Black (“Plaintiffs”) filed the       Compl. ¶¶ 29, 33 Admitted
     instant lawsuit as co-trustees of the supplemental needs trust
     for the benefit of Joanne Black.
5    Defendant Cherie Wrigley is, and was at all times relevant, a      Compl. ¶ 37        Admitted
     resident of the State of California.
6    Defendant Wrigley is a first cousin of Joanne Black.               Compl. ¶ 39.       Admitted
7    Defendant Wrigley visits New York several times a year.            Compl. ¶ 40        Admitted in part as a statement about Wrigley’s practices
                                                                                           during Renata Black’s lifetime (2012 and prior). Wrigley’s
                                                                                           current travel practices are unknown.
8    Defendant Esaun G. Pinto, Sr., is, and was at all times relevant, Compl. ¶ 47         Admitted
     a resident of the State of New York. He resides in Brooklyn.
9    Pinto is Vice President of Defendant CPI Investigations Inc., Compl. ¶ 48             Admitted in part as a statement during relevant times.
     which has its principal place of business at 50 West 17th                             Pinto’s current employment and the current address of CPI
     Street, Suite 800 South, New York, NY 10011.                                          Investigations Inc. (CPI) are unknown.
10   Esaun and Joanne have been friends for approximately 20           Joanne Decl. ¶ 4    Denied. Pinto is a con man who has stolen hundreds of
     years.                                                                                thousands of dollars from the SNT and Joanne, while
                                                                                           pretending to be her friend.
11   In 2010 Joanne was living in an apartment near her mother’s Compl. ¶ 64               Admitted
     home and spending weekends with her mother.
12   She ceased taking her prescribed medications at around this time Compl. ¶ 65          Admitted
     and became increasingly paranoid and delusional.
13   She ran away from home and hid her location from her family Compl. ¶ 66               Admitted in part. On information and belief, Renata Black
     because she feared that her mother would commit her to a                              was aware of Joanne’s general whereabouts, but not her
     psychiatric hospital.                                                                 precise location, which in any event changed frequently as
                                                                                           Joanne moved from motel to motel.
14   At this time, Joanne had a delusional belief that she was          Compl. ¶ 67        Admitted
     married to a billionaire mobster.
15   After Renata’s death, Joanne, because of her disability, was       Compl. ¶ 68        Admitted in part. Joanne was theoretically eligible to have
     eligible to receive workers’ compensation benefits of about                           her mother’s workers compensation benefits transferred to
     $1,000 per week. She attempted to prevent Bernard from                                her. Bernard worked to achieve that transfer, and Joanne
     obtaining these benefits for her because she believed her                             attempted to block the transfer.
     imaginary husband was rich.


                                                                                       2
                       Case 1:16-cv-00430-CBA-ST Document 96 Filed 02/23/21 Page 3 of 16 PageID #: 1501



item Defense Statement                                              Sources              Response                                                      Sources
16 Before she died, Renata Black supported Joanne by sending        Compl. ¶ 69          Admitted. Joanne’s support also included monthly
     her money weekly through deposits to her bank account at                            payments of Social Security Disability Insurance, which
     Chase.                                                                              were sent directly, to a separate bank account of Joanne’s at
                                                                                         Wells Fargo Bank.
17   Bernard Black continued this practice after Renata’s death.    Compl. ¶ 70          Admitted
18   At the time of Renata’s death, Joanne was located in Colorado, Compl. ¶12           Admitted
     severely mentally ill, not taking her medications, and all but
     homeless.
19   Wrigley used the information she obtained from Verizon,        Compl. ¶ 90          Admit that Wrigley obtained information about Joanne’s     Compl. ¶¶ 85-89.
     Wells Fargo, and Chase to locate Joanne based on the location                       location from these sources, but otherwise denied as
     of Joanne’s contacts with Verizon, and her cash withdrawals                         misleading and incomplete. Wrigley used illegal means to
     and/or check card purchases using her Wells Fargo and Chase                         obtain this information. Wrigley called Verizon, pretended
     debit cards.                                                                        to be Joanne, obtained Joanne’s account information and
                                                                                         access to Joanne’s voicemail, and changed the billing
                                                                                         address to Wrigley’s home address. Wrigley also
                                                                                         impersonated Joanne at Wells Fargo and Chase and
                                                                                         obtained online access to Joanne’s Wells Fargo and Chase
                                                                                         bank accounts.
20   Soon after her own trip to Colorado, Wrigley arranged with        Compl. ¶ 99       Admitted in part, but otherwise denied as misleading and
     Pinto for him to travel to Colorado and move Joanne back to                         incomplete.
     the East Coast.
21   Bernard wrote: "Cherie and I arranged in 2013 for her advisor, Fantone Decl.        Admitted.
     Esaun Pinto, to attempt a "rescue" which involved bringing her Exh. A
     to New Jersey, and closer to Esaun. She was committed to a
     mental institution involuntarily while in New Jersey, then
     transferred involuntarily to New York because it was easier for
     us to arrange for long-term care there” in a letter dated
     September 22, 2014 from Bernard to Linda Lee Babcock, a
     court-appointed visitor.
22   On April 9, 2013 Pinto sent an email to Bernard stating: “Hello Fantone Decl.       Admitted in part but denied in part as incomplete and       Additional emails
     Mr. Black. This is investigator Esaun Pinto. I would like to      Exh. B            misleading. Pinto sent this email. Bernard replied the      included in Fantone
     travel to Denver this weekend and attempt to get Joanne help.                       same day that “We should talk first.” Pinto and Wrigley     Decl. Exh. B.
     After opening conversation with her again I seem to have                            were not prepared to wait. By the next day, Wrigley had     CPI bills included in
     gained her trust. She has provided information about her                            hired Pinto, wired $5,000 to Pinto, and demanded            Fantone Decl. Exh.
     current condition with the promise of seeing me again. I would                      reimbursement from Bernard                                  D (CPI bills listing
     like to document her daily activities for a couple of days before                                                                               Cherie Wrigley as
     meeting her. This will allow me to have someone intelligence                                                                                    the “client”)
     which will be necessary to sort through her many stories. Once
     contact is made it may take a few days to gain her complete

                                                                                     3
                        Case 1:16-cv-00430-CBA-ST Document 96 Filed 02/23/21 Page 4 of 16 PageID #: 1502



item Defense Statement                                                 Sources            Response                                                      Sources
     trust but I think ultimately we will be successful in getting her
     treatment. I will need a client agreement from you detailing
     my efforts as well as a $5k retainer. I will cover the travel
     expenses will the retainer and bill you for time and any
     additional expenses.”
23 On April 10, 2013 Wrigley sent an email to Bernard stating “I Fantone Del. Exh. Admitted in part, but also denied as incomplete and                  Fantone Decl. Exhs.
     have already wired him the money. You authorized 5k.”             C                  misleading. Bernard did not authorize this expense, and       B, C.
                                                                                          instead advised Pinto that “We should talk first.”
24 On April 10, 2013 Bernard wrote to Cherie stating, “Cherie: I Fantone Del. Exh. Admitted.
     don't want to scare Joanne into running somewhere. That's my C
     worry. And he seemed entirely too anxious to get paid, and
     then do work to justify the pay, which I think will come to
     nothing. I should just send you a check, say for $10k, and then
     you can report expenses later; I don't want you to be
     significantly out of pocket. I will do so. Bernie.”
25 Pinto traveled to Colorado to help Joanne.                          Joanne Del. ¶ 7. Denied as incomplete and misleading. Pinto was paid             Fantone Decl. Exh.
                                                                                          lavish amounts for his trip to Colorado.                      D (Pinto bills)
26 From April 12, 2013 to June 3, 2013 Pinto and/or his                Fantone Decl.      Denied. Pinto left Joanne in a highway-side motel in New      Fantone Decl. Exh.
     employees were with Joanne working all hours of each day to Exh. D; Pinto            Jersey and effectively imprisoned her there. Pinto asserted   D (Pinto bills)
     secure, monitor, and care for Joanne.                             Decl. ¶ 3; Joanne in his bills that he and his employees maintained a 24-hour
                                                                       Decl. ¶ 7.         watch over the motel, apparently to prevent her from
                                                                                          leaving the motel grounds. Pinto billed outrageous
                                                                                          amounts for this activity.
27 Esaun and his employees worked tirelessly to rescue Joanne          Joanne Decl. at ¶7 Denied. Joanne’s recollection, 7 years later, is not a
     from her perilous circumstances.                                                     substitute for evidence on specific hours worked by Pinto
                                                                                          and his employees. Pinto has not provided this evidence.
28 In an email from Pinto to Wrigley dated April 16, 2013 states: Fantone Decl.           Admit the content of the email but deny that Pinto in fact
     "As of today, at 4pm et. I have a total of 96hrs invested in this Exh. E             worked 153 consecutive hours, without sleeping, over April
     case at an hourly rate of $150."                                                     12-19, 2013, as he claimed in his bills.
29 Pinto and his employees successfully brought Joanne to New Pinto Dep. 40:17 Deny that Pinto’s actions in April 2013 were in any sense a
     Jersey                                                            41:10              “success.” Admit that Pinto and his employees used force
                                                                                          and deception to bring Joanne from Colorado to a highway
                                                                                          motel in New Jersey, where they kept her captive and under
                                                                                          24-hour guard for another 6 weeks.
30 In an email dated April 25, 2013 Wrigley wrote to Bernard           Fantone Decl.      Admit the content of the email, but deny that Pinto
     stating “Esaun and his team have worked wonders with              Exh. F.            achieved meaningful success with regard to Joanne’s
     Joanne. There are at least 20 things I could list that a psych                       mental condition in April and May 2013, or that it was ever
     hospital was unable to do in months that he has accomplished                         plausible that he would be able to do so.
     in a week & 1/2 Ex. Take off her many layers of clothing,

                                                                                    4
                       Case 1:16-cv-00430-CBA-ST Document 96 Filed 02/23/21 Page 5 of 16 PageID #: 1503



item Defense Statement                                            Sources                  Response                                                         Sources
     bathe, bandages off her face, calm her, make her happy and
     safe."
31 On April 25, 2013 Wrigley sent Bernard an email stating “I     Fantone Decl.            Admit the content of the email chain but deny that the           Fantone Decl. Exh.
     understood that she had about $25,000 a month that was to be Exh. F.                  substance of the email is correct. A spending rate of            F
     distributed to her UNDER SOMEONE'S care. You and Esaun                                $25,000 per month was not sustainable, even if Pinto had
     can decide how you want to handle that.”                                              the expertise to take care of Joanne, which he did not, and
                                                                                           even if all of Pinto’s expenses had there were properly
                                                                                           documented, which they were not. As Bernard wrote in a
                                                                                           reply email on April 25, 2013, “You are also wrong about
                                                                                           their being $25k/mont available for Joanne, even if the
                                                                                           need wee properly documented, and the spending were
                                                                                           properly approved. That far exceeds a prudent spending
                                                                                           rate.”
32   In an email dated April 25, 2013 Bernard wrote to Pinto:          Fantone Decl.       Admit the content of the email chain, but deny that this         Fantone Decl. Exh.
     "Pinto: I tried to leave my cousin, Cherie Wrigley, in charge     Exh. G              short excerpt is representative of the exchange. The email       G
     of your efforts, but can no longer do so."                                            was sent to Pinto with copy to Anthony Dain, co-trustee of
                                                                                           the SNT. It continued:
                                                                                           Every cost estimate [Wrigley] has provided to me has been
                                                                                           immediately exceeded, by a large amount.
                                                                                           I was told $5k
                                                                                           Then told, a few thousand more.
                                                                                           Then another $10k.
                                                                                           Now I have your bill for a total of $30k, with ongoing daily
                                                                                           cost far above what my mother’s estate can sustain in more
                                                                                           than the very short term.
33   On May 14, 2013 Pinto sent Bernard an email stating:              Fantone Decl.       Admit the content of the email chain but deny that this          Fantone Decl. Exh.
     “Bernard, I apologize for the delay but hopefully you have        Exh. H              excerpt is representative of the exchange. Later in the          H; Pinto bills
     received the new invoice which reflects the reduction of hours.                       chain, Pinto agreed to reduce his weekly charges to $5,000,      included in Fantone
     We have cut the amount of hours to 12 per day this has                                and to seek to provide further reductions, but in fact did not   Decl. Exh. D
     drastically lowered the bill. Last weeks invoice is                                   do so, until Joanne was hospitalized in early June 2013..
     approximately $7000. As I continue to gain Joanne's trust I
     hope to reduce the amount of hours necessary. [...] The next
     few invoices should look very similar to last weeks and I
     estimate that it should be approximately $ 28k to $30k for the
     next month. Again I will do my best to continue reducing the
     hours without compromising Joannes safety. [...]
34   On May 14, 2013, Bernard responded to Pinto stating “The          Fantone Decl.       Admit the content of the email chain, but deny that this     Fantone Decl. Exh.
     key is bringing down hourly cost, Bernie.”                        Exh. H              excerpt is representative. Later in the email chain, Pinto   H
                                                                                           resisted reducing the hourly cost for persons to simply want

                                                                                       5
                        Case 1:16-cv-00430-CBA-ST Document 96 Filed 02/23/21 Page 6 of 16 PageID #: 1504



item Defense Statement                                                Sources               Response                                                         Sources
                                                                                            Joanne’s motel to prevent her from leaving from $75 to a
                                                                                            more reasonable level that better reflected the nature of the
                                                                                            services being provided.
35   On May 26, 2013 Bernard sent an email to Esaun with a            Fantone Decl.         Admit the content of the email chain. Deny any                   Black Decl. ¶¶ 22-
     detailed breakdown attached labeled “servicelist.xls” and        Exh. I                implication that Bernard caught all of the instances n which     24, 62 and Exh. I
     noting discrepancies between Bernard’s review of the chase                             Pinto made withdrawals from Joanne’s Chase account
     banks statements and Pinto’s invoices.                                                 without disclosing these on his bills or treating these
                                                                                            withdrawals as partial payment for his fees and expenses.
36   On May 31, 2013 Pinto wrote to Bernard: “I have made             Fantone Decl.         Admit the content of the email chain. This was one               Black Decl. ¶¶ 22-
     withdrawals to cover a lot of things including money that was Exh. I                   instance, which later on turned out not to be the only one,      24, 62 and Exh. I
     laid out by me to cover late invoices, gas, tolls, motels, food,                       in which Pinto wrongfully withdrew funds from Joanne’s
     damages, clothes and anything else that happen. [...]”                                 Chase account without documenting this on his bills or
                                                                                            treating these withdrawals as partial payment for his fees
                                                                                            and expenses. Deny that Pinto in fact incurred the expenses
                                                                                            he claimed to have incurred on his bills, for which he has
                                                                                            never provided documentation. Deny any implication that
                                                                                            Pinto incurred expenses that he did not list on his invoices.
37   On June 2, 2013 Bernard wrote to Pinto, cc’ing Wrigley,            Fantone Decl.       Admit the content of the email chain. The chain involves         Black Decl. . ¶¶ 22-
     stating: “Esaun: [...] I am also acting as a fiduciary. In that    Exh. I              one instance which later on turned out not to be the only        24, 62 and Exh. I
     capacity, I simply *cannot* spend funds without adequate                               one, in which Pinto wrongfully withdrew funds from
     documentation [...] Given the current uncertainty, I am not sure                       Joanne’s Chase account without documenting this on his
     it makes sense to pay a month in advance, but will be happy to                         bills or treating these withdrawals as partial payment for his
     pay a week in advance when I get back. [...]”                                          fees and expenses.
38   On June 3, 2013, Joanne was involuntarily committed to Jersey Compl. ¶ 511             Admitted.
     City Medical Center in New Jersey.
39   On July 2, 2013 Bernard wrote to Pinto: “Esaun: [...] At this      Fantone Decl.       Admit the contents of the email chain.
     point I do not understand the basis for your most recent bill to Exh. J
     cover a period prior to June 3, a period for which you have
     already billed. Cherie told me repeatedly during this period
     that you were billing for the time of others, but not for your
     own time. As you know, I was very concerned about weekly
     cash burn. Over time, we reached an agreement on a burn rate
     of $5,000 per week. I took that to be a total, not an amount to
     which you would later add $2 -3,000 per week for your own
     time. [...] I will pay your latest bill from June 3 forward,
     adjusted for any under- or overpayment prior to that. I continue
     to be frustrated by the lack of an integrated bill showing all
     expenses and payments. The attached spreadsheet is my best
     effort, after substantial effort, to build such a bill, relying on

                                                                                        6
                       Case 1:16-cv-00430-CBA-ST Document 96 Filed 02/23/21 Page 7 of 16 PageID #: 1505



item Defense Statement                                             Sources             Response                                                        Sources
     your statements for specific weeks and your most recent
     statement. [...] Cherie advises me that you will be able to
     document some additional expenses during that period, and I'm
     willing to consider that, if you provide me with details.
     Otherwise, I consider the period from inception through June
     24 to be closed.”
40 In an email dated July 17, 2013, Bernard instructed Pinto:      Fantone Decl.       Admit the contents of the email chain, but state that on
     "Esaun, [...] To confirm, you should make all future billing  Exh. K              numerous occasions, both before and after this email, Pinto
     agreements with me., and only me."                                                billed Wrigley directly, Wrigley paid Pinto’s invoices and
                                                                                       then sought reimbursement from Joanne’s trust funds
41   Joanne remained committed to mental healthcare facilities                         Admit, more precisely, that Joanne was a psychiatric
                                                                   Compl. ¶114
     until October 2014.                                                               inpatient from June 3, 2013 through late October 2014.
42   During Joanne’s commitment to mental healthcare facilities in Joanne Decl. ¶ 8    How often Joanne typically called Pinto is not known to
     2013 and 2014 Joanne called Pinto at least 3 times a day and                      plaintiffs. That she spoke to Pinto for multiple hours a day
     talked to him for hours each day.                                                 is denied as implausible and not supported by phone
                                                                                       records.
43   During Joanne’s commitment to mental healthcare facilities in Joanne Decl. ¶ 8    Denied. Whether and how often Pinto met with healthcare
     2013 and 2014 Pinto performed several tasks for Joanne                            professionals at Joanne’s hospitals is not known to
     including meeting with healthcare professionals regarding her                     plaintiffs. Joanne’s declaration of events that occurred
     condition and care plan, going to the bank, going shopping for                    some years ago, while she was a psychiatric inpatient and
     her, and taking care of other tasks if anything else came up.                     often delusional, is not supported by either Pinto’s own
                                                                                       declaration or hospital records of these meetings, and needs
                                                                                       to be tested through cross-examination.
                                                                                             For visits to banks, Joanne has no basis for personal
                                                                                       knowledge of Pinto’s activities outside the hospital, and she
                                                                                       minimal expenses while in the hospital, so Pinto would
                                                                                       have had minimal reason to stop at an ATM machine to
                                                                                       withdraw cash for her use. Joanne does not state that Pinto
                                                                                       provided cash to Joanne, or how much, out of the over
                                                                                       $55,000 he withdrew from Chase bank accounts.
                                                                                             For shopping, Pinto billed regularly for expenses for
                                                                                       “JB shopping,” typically $100 every two weeks, with no
                                                                                       details and no receipts. The extent of Pinto’s actual
                                                                                       purchases, what specific items he bought, and their cost is
                                                                                       unknown to plaintiffs, and should be left to Pinto to prove
                                                                                       and for Joanne to assert with specificity in testimony at
                                                                                       trial, subject to cross-examination.



                                                                                   7
                         Case 1:16-cv-00430-CBA-ST Document 96 Filed 02/23/21 Page 8 of 16 PageID #: 1506



item Defense Statement                                               Sources          Response                                                         Sources
44 During the time that Joanne was committed to mental               Joanne Decl. ¶ 8 Denied. Joanne’s memory: (i) is unreliable, and needs to         Black Decl. ¶¶ 10-
     healthcare facilities in 2013 Pinto visited her regularly, on                    be tested through cross-examination; (ii) is inconsistent        12 and Exh. B; Def.
     average at least 3 times per week.                                               with hospital records, for the period from May 22 through        MOL at 8.
                                                                                      October 23, 2014, for which they are available; and (iii)
                                                                                      contradicts the assertion in Defendants’ Memorandum of
                                                                                      Law (Def. MoL) at 8 that Pinto reduced visit frequency in
                                                                                      2014 and that “Bernard agreed to Pinto’s reduction in
                                                                                      visits”; and (iv) contradicts asserted fact 46.
45   On November 17, 2013 Bernard sent an email to Pinto stating, Fantone Decl.       Admit the content of the email string but deny that Pinto        Black Decl. ¶ 13;
     "Esaun: [...] Cherie and I think that once Joanne is moved,      Exh. L at 11    agreed to reduce visit frequency in return for reduced pay.      Fantone Del. Exh. D
     your visits can be cut back in frequency, initially to twice per                 Instead, Pinto insisted, and Bernard reluctantly agreed, to      (Pinto bills)
     week. I understand from Cherie that you agree with this plan."                   continue the visit rate of 3 times weekly, as reflected in his
                                                                                      bills for the remainder of 2013, and in the reduced flat fee
                                                                                      rate that Bernard negotiated with Pinto beginning January
                                                                                      2014.
46   In 2014 Joanne’s condition began to improve and Pinto visited Joanne Decl. ¶ 8 Admit that Pinto visited Joanne less than 3 times per week         Black Decl. ¶¶ 10-
     Joanne less frequently.                                                          in 2014. How many times he actually visited is unknown           12 and Exh. B
                                                                                      for the period prior to May 22, 2014. From May 22, 2014
                                                                                      on, Pinto’s actual visits are available from records of the
                                                                                      South Beach Psychiatric Center.
47   On February 19, 2014 Pinto sent an email to Bernard stating: Fantone Del. Exh. Admit the content of the email string, but deny that Bernard       Black Decl. ¶¶ 14-
     "I have reduced my visits to twice a week on most weeks          M               agreed to pay Pinto $8,000 per month for two weekly visits.      19
     however sometimes things come up and I am needed.[..] A                          Instead, Bernard objected, called Pinto, and proposed that
     monthly rate to be paid at the start of the month."                              Pinto reduce his monthly fee to correspond to any reduction
                                                                                      in visits. Pinto refused to reduce his fee and agreed instead
                                                                                      to continue to visit Joanne three times per week.
48   Between January 2014 through September 2014, Pinto’s             Fantone Decl.   Admit the content of the bills, but deny that Bernard agreed     Black Decl. ¶¶ 14-
     invoices that he sent to Bernard do not contain any              Exh. D          to a reduction in visit frequency. Bernard negotiated the        19
     representations as to the number and duration of his visits to                   flat monthly rate that began January 2014 as a reduction in
     Joanne.                                                                          Pinto’s per-visit charge, not an increase. Bernard preferred
                                                                                      a lower visit frequency in return for lower pay to Pinto, but
                                                                                      Pinto refused to agree to this.
49   Pinto billed, and Bernard paid, a flat rate payment of $8,000    Fantone Decl.   Admit that Bernard paid Pinto $8,000 per month during this       Black Decl. ¶¶ 14-
     per month from January 2014 until August 2014.                   Exh. D; Compl ¶ period, but state that this was for an agreed-on three visits    19
                                                                      459             per week.
50   In an email dated September 4, 2014 Bernard wrote to Pinto       Fantone Decl.   Admit the content of the email, but deny that Pinto was in       Black Decl. ¶¶ 47-
     "you are working for me, in my capacity as financial             Exh. N          fact working for Bernard, rather than for Wrigley, as Pinto      57; Fantone Decl.
     conservator for Joanne, as trustee of trusts of which Joanne is                  made abundantly clear through his conduct and emails after       Exh. P (email chain
                                                                                      Bernard sent this email.                                         from Sept. 2014)

                                                                                   8
                        Case 1:16-cv-00430-CBA-ST Document 96 Filed 02/23/21 Page 9 of 16 PageID #: 1507



item Defense Statement                                                 Sources             Response                                                       Sources
     the principal beneficiary, and as executor of the Estate of
     Renata Black."
51 In Bernard’s letter to Linda Babcock dated September 22,            Fantone Decl.       Admit the content of Bernard’s letter to Ms. Babcock and       Black Decl. ¶¶ 47-
     2014 Bernard wrote "Esaun Pinto (private investigator on our      Exh. A at 6         admit that Bernard was paying Pinto’s bills at the time of     57; Fantone Decl.
     payroll)"                                                                             this letter, but deny that Pinto was working for Bernard       Exh. P (email chain
                                                                                           rather than for Wrigley, , as Pinto made clear through his     from Sept. 2014)
                                                                                           conduct and emails around and after the time of this letter.
52   Plaintiffs voluntarily provided Pinto the advance pursuant to     Compl. ¶543-44      Denied as ambiguous as to what advance is being referred
     an agreement that Pinto would provide services in September                           to or what agreement is being referred to. If the reference
     2014.                                                                                 is is to September 2014, admit that Bernard paid Pinto
                                                                                           $8,000 in advance for this month, which was intended to
                                                                                           cover 3 visits per month for September 2014.
53   Plaintiffs initially paid Pinto $8,000 in exchange for services   Compl. ¶543-44      Admit that Bernard paid Pinto $8,000 in advance for
     for September 2014.                                                                   September 2014, which was intended to cover 3 visits per
                                                                                           month for September 2014.
54   On September 2, 2014 Bernard wrote to Pinto stating “[w]e are Fantone Decl.           Admitted.
     also at the start of a new month, September. For September    Exh. O
     and going forward, please reduce your billing to half of the
     prior level ($4k/month), and document all visits to Joanne -
     record your Hours.”
55   Pinto never agreed to reduce his fee for September 2014.      Pinto Dep. at           Denied. Pinto responded to Bernard’s email, excerpted in Fantone Decl. Exh.
                                                                   130:7-19                item 54, and agreed to reduce his billing rate to $4,000 per O (Pinto rely email
                                                                                           month. Pinto replied “Got it.”                               to Bernard, Sept. 2,
                                                                                                                                                        2014.
56   Bernard visited New York City in September 2014.                 Compl. ¶ 115         Admitted
57   On September 30, 2014, Bernard emailed Pinto writing:            Fantone Decl.        Admitted, but deny that Pinto was in fact working for        Black Decl. ¶¶ 47-
     “Esaun: I am sorry, but if you cannot communicate with me, Exh. P                     Bernard, rather than for Wrigley, as Pinto made clear        57;
     and do so regularly (not after many attempts and a long delay)                        through his conduct during September 2014 preceding this
     I cannot justify continuing to pay you. I am acting on advice of                      email.
     my Colorado counsel, Carl Glatstein (who is cc'd). Mr.
     Glatstein has advised me that, in my fiduciary capacities as
     financial conservator for Joanne, executor of the estate of
     Renata Black, and co- trustee of her trust accounts, I cannot in
     good conscience continue to pay for your services when you
     refuse to communicate openly with me. Please consider your
     services to me as financial conservator for Joanne, executor of
     the estate of Renata Black, and co- trustee of her trust
     accounts, terminated, effective as of today, September 30,
     2014. Please refund the advance payment I made to you of

                                                                                       9
                      Case 1:16-cv-00430-CBA-ST Document 96 Filed 02/23/21 Page 10 of 16 PageID #: 1508



item Defense Statement                                              Sources              Response                                                     Sources
     $4,000 for October 2014. The check should be payable to
     "Bernard Black, executor ", and mailed to me at 2829 Sheridan
     Place, Evanston IL 60201. Please also refund any amounts
     you withdrew from Joanne's checking account for payment,
     beyond those listed as deductions in your bill for August 2014
     (attached). I will write separately with a list of withdrawals
     from Joanne's checking account, that I will need you to
     document and justify. Bernie.”
58 On September 18, 2014, Bernard visited Joanne at South           Compl. ¶ 117         Admitted.
     Beach Psychiatric Center in Staten Island.

59   Joanne moved from the South Beach Psychiatric Center in         Compl. ¶ 138        Admitted.
     Staten Island to the Center for Independent Living (“CIL”) in
     Brooklyn on or about October 29, 2014.
60   During the time period that Bernard paid Pinto for services     Fantone Decl.       Admitted
     provided to Joanne, Bernard was a fiduciary as Joanne’s         Exh. I; Exh. N;
     conservator and a trustee of the SNT.                           Exh. P
61   With the help of Cherie and Esaun, Joanne has been in           Joanne Decl. ¶ 6    Neither admitted nor denied. Joanne’s mental state
     complete remission and living on her own since 2014.                                following her release from South Beach Psychiatric Center,
                                                                                         whether living in a halfway home should be considered
                                                                                         “living on her own”, and Pinto’s and Wrigley’s activities
                                                                                         following Joanne’s release from South Beach are not at
                                                                                         issue in this case.
62   Cherie found Lois Orlin, a professional psychiatric social   Joanne Decl. ¶ 6       Admitted.
     worker that has been assisting Joanne since 2014.
63   With the help of Cherie, Esaun, and Lois (Joanne’s support   Joanne Decl. ¶ 6       Admit that Joanne was released from South Beach
     team) Joanne was able to move into my home at Concerned                             Psychiatric Center in late October 2014, and has been
     Living in Brooklyn, New York, where I have been living since                        living since then at the Center for Concerned Living, a
     October 2014.                                                                       halfway home in Brooklyn, New York. The remainder of
                                                                                         this paragraph is neither admitted nor denied. Pinto’s and
                                                                                         Wrigley’s activities following Joanne’s release from South
                                                                                         Beach are not at issue in this case.
64   Their support has also helped Joanne maintain compliance         Joanne Decl. ¶ 6   Neither admitted nor denied. Pinto’s and Wrigley’s
     with her medications, which is something she struggled with in                      activities following Joanne’s release from South Beach are
     the past.                                                                           not at issue in this case.
65   As a result of their help, Joanne has been able to recognize and Joanne Decl. ¶ 6   Neither admitted nor denied. Pinto’s and Wrigley’s
     overcome her mental illness over the past six years.                                activities following Joanne’s release from South Beach are
                                                                                         not at issue in this case.


                                                                                    10
                       Case 1:16-cv-00430-CBA-ST Document 96 Filed 02/23/21 Page 11 of 16 PageID #: 1509



item Defense Statement                                                 Sources         Response                                                         Sources
66 Joanne has now been able to achieve stability in her life.          Joanne Decl. ¶ 3Neither admitted nor denied.
67 Plaintiffs’ allegations that Pinto’s invoices contain inflated      Joanne Decl. ¶ 9;
                                                                                       Denied. Whether Pinto represented that he would visit            Item 46; Black
     representations related to his visits to see Joanne are false.    Pinto Decl. ¶ 2 Joanne three times per week, and whether he in fact did so,      Decl. ¶¶ 14-19;
     Pinto performed the services he billed for and Pinto’s invoices                   are matters for proof at trial, including testimony subject to   Exh. A (Pinto
     are accurate.                                                                     cross-examination. Plaintiffs has presented evidence that        response to
                                                                                       Pinto agreed to visit three times per week during the entire     discovery request),
                                                                                       period from June 2014 through October 2014, and failed to        response 13; Exh B
                                                                                       do so. Defendants admit that Pinto visited less than this        (South Beach visitor
                                                                                       during 2014 (see item 46), South Beach records confirm           records)
                                                                                       this, and Pinto has denied having any records of his actual
                                                                                       visits. A jury could reasonably conclude that Pinto also
                                                                                       visited fewer than three times per week in 2013.
68   Pinto’s representations regarding the number and duration of Joanne Decl. ¶ 9; Denied. Ambiguous as to which representations by Pinto              Item 48; Black
     his visits are accurate.                                       Pinto Decl. ¶ 3    are referred to, and Pinto denies making any representation      Decl. ¶¶ 14-19;
                                                                                       about visit frequency in 2014 (see item 48). Plaintiffs has      Exh. A (Pinto
                                                                                       presented evidence that Pinto agreed to visit three times per    response to
                                                                                       week during the entire period from June 2014 through             discovery request),
                                                                                       October 2014, and failed to do so. Defendants admit that         response 13; Exh B
                                                                                       Pinto visited less than this during 2014, South Beach            (South Beach visitor
                                                                                       records confirm this, and Pinto has denied having any            records)
                                                                                       records of his actual visits.
                                                                                            With regard to visit duration, Pinto charged for 5 hours
                                                                                       per visit. Plaintiffs have presented evidence, from the          Black Decl. ¶¶ 38-
                                                                                       South Beach Visitor logs, that his visits averaged a bit         43; Exh. B (South
                                                                                       under an hour each. A reasonable allowance for travel time       Beach visitor
                                                                                       from Pinto’s home in Brooklyn to the South Beach Center          records)
                                                                                       in Staten Island is an additional two hours round trip. Thus,
                                                                                       even with reasonable allowance for travel time, it is
                                                                                       implausible that each visit required 5 hours of Pinto’s time.
                                                                                            The claim as to visit duration is also not supported by
                                                                                       the asserted sources. Joanne lacks personal knowledge of
                                                                                       Pinto’s travel time, and Pinto Decl. ¶ 3 refers only to the
                                                                                       period from April 12, 2013 through June 3, 2013, before
                                                                                       Joanne was committed to a psychiatric hospital.
69   There were several times that Esaun visited Joanne when he     Joanne Decl. ¶ 9 Denied. Joanne lacks personal knowledge of when and                Black Decl.¶¶ 10-12
     didn’t sign in. This includes occasions when Joanne saw        [should refer to ¶ whether Pinto signed in to South Beach Psychiatric Center        and Exh. B (South
     Esaun’s new motorcycle, times she visited with his family, and 10]                when visiting her, or not. Defendants have presented no          Beach visitor
     times he came outside of visiting hours.                                          evidence of Pinto’s actual visits and no evidence, other than    records)
                                                                                       Pinto’s say so, that Pinto or his family members sometimes

                                                                                    11
                      Case 1:16-cv-00430-CBA-ST Document 96 Filed 02/23/21 Page 12 of 16 PageID #: 1510



item Defense Statement                                               Sources             Response                                                         Sources
                                                                                         visited Joanne without signing in or how often they did so.
                                                                                         Further, an assertion that there were “several times” when
                                                                                         Pinto did not sign in does not respond to the huge gap
                                                                                         between Pinto’s promise to visit three times per week, and
                                                                                         his actual recorded visits, which were slightly over once per
                                                                                         week for the period for which records are available.
70   Pinto was not required to sign in each time he visited Joanne at Pinto Dep. at      Denied. Defendants have presented no evidence of Pinto’s         Black Decl. ¶ 8 and
     South Beach hospital.                                            252:10 - 253:2     actual visits and no evidence, other than Pinto’s say so, that   Exh. A
                                                                                         it was possible for Pinto to visit Joanne without signing in.
                                                                                         Pinto has denied having any records of his actual visits.
71   Pinto would visit with staff members, doctors, social workers, Pinto Dep. at        Denied as ambiguous as to both time and location.
     and attorneys on Joanne’s behalf.                              252:4-9              Otherwise neither admitted nor denied. Pinto’s activities,
                                                                                         during whatever visits he made to the psychiatric hospitals
                                                                                         in which Joanne was an inpatient during 2013 and 2014, are
                                                                                         not an issue in this case. The issues are instead the
                                                                                         frequency and duration of those visits.
72   Pinto personally incurred expenses on behalf of Joanne that he Pinto Dep. at        Denied. Pinto billed, in round numbers for many expenses,        Fantone Decl. Exh,
     was never reimbursed for.                                      217:23 - 218:2       and has offered no evidence that he incurred even the            D (Pinto bills)
                                                                                         $12,000 in expenses he claimed to have spent on Joanne for
                                                                                         which he was reimbursed, let alone any additional
                                                                                         expenses. Pinto’s unsupported statement that he incurred
                                                                                         more expenses than he was reimbursed for, with no
                                                                                         specificity as to the nature, timing, or amount of these
                                                                                         expenses, should be subject to cross-examination at trial.
73   Pinto incurred each and every expense listed in his invoices,   Pinto Decl. ¶ 2     Denied. See response to item 72.
     and more that he did not list on the invoices.
74   Pinto also spent the disputed amounts on out of pocket          Fantone Decl.       Denied. The reference to disputed amounts is ambiguous.
     expenses.                                                       Exh. D; Pinto       See also response to item 72.
                                                                     Dep. at 217:23 -
                                                                     218:2
75   Pinto also spent significant time helping Joanne with things    Joanne Decl. ¶ 9    Denied. Joanne has no personal knowledge of Pinto’s              Black Decl. ¶¶ 38-
     that were not documented in the invoices.                                           billing and what time was and was not billed for, and any        43 and Exh. B
                                                                                         knowledge she may have should be tested through cross-
                                                                                         examination. Plaintiffs have provided evidence that Pinto
                                                                                         exaggerated the time he spent visiting Joanne. Also, the
                                                                                         reference to “significant” time is ambiguous.
76   Pinto did not steal from Joanne or the Supplemental Needs       Pinto Decl. ¶ 4     Denied. Pinto withdrew, without disclosure to Bernard,           Black Decl.¶¶ 6=8
     Trust.                                                                              who was her financial conservator, around $55,000 from           and Exhs. C-D
                                                                                         Joanne’s Chase and Wells Fargo bank accounts and her             (Chase and Wells

                                                                                    12
                      Case 1:16-cv-00430-CBA-ST Document 96 Filed 02/23/21 Page 13 of 16 PageID #: 1511



item Defense Statement                                              Sources              Response                                                     Sources
                                                                                         SSDI funds, which he has not accounted for. For the SSDI     Fargo bank
                                                                                         funds he received as Joanne’s representative payee, he has   statements); A
                                                                                         denied having any documentation for his receipt or use of    (Pinto response to
                                                                                         these funds.                                                 request for
                                                                                                                                                      production of
                                                                                                                                                      documents),
                                                                                                                                                      response 12);
77   The allegation that Pinto stole $43,776.87 from Joanne’s        Joanne Decl. ¶ 11  Denied. Joanne has no personal knowledge of Pinto’s           Black Decl. ¶¶ 6-8
     Chase and Wells Fargo bank accounts is false. With respect to                      withdrawals, and any knowledge she may have should be         & Exhs. C-D
     each of the disputed transactions, Pinto utilized the funds for                    tested through cross-examination. Pinto has not denied        (Chase and Wells
     Joanne’s benefit by either providing the funds directly to her,                    making the withdrawals. Pinto withdrew these funds,           Fargo bank
     placing the funds in a safe location that she was aware of, or                     without disclosure to Bernard, who was her financial          statements)
     spending the funds at her direction for items or services that                     conservator, and has not accounted for how he used them.
     she needed.                                                                        Any claim that Pinto spent these funds for Joanne’s benefit
                                                                                        should be made by Pinto, and documented by him.
78   Pinto also used some of the withdrawals to reimburse himself Joanne Decl. ¶ 11 Denied. Joanne has no personal knowledge of Pinto’s             Black Decl. ¶ 44-45
     for out-of-pocket expenses that he had previously incurred for                     expenses, and whether they exceed the expenses that Pinto and Fantone Exh. D
     Joanne’s benefit, but was not reimbursed for.                                      reported to Bernard and was reimbursed for, and any         (Pinto bills)
                                                                                        knowledge she may have should be tested through cross-
                                                                                        examination. Joanne provides no specificity as to which
                                                                                        expenses Pinto supposedly paid, when, or in which
                                                                                        amounts, and which expenses he was not reimbursed for.
                                                                                        Pinto has provided no documentation for incurring even the
                                                                                        $12,000 in expenses for which he was reimbursed, let alone
                                                                                        any additional expenses. Any claim that Pinto incurred
                                                                                        more than this amount in expenses should be made by
                                                                                        Pinto, and documented by him.
79   Pinto never took or otherwise used any of the $43,776.87 for Joanne Decl. ¶ 11 Denied. See response to item 77.
     his own benefit.
80   Esaun also spent at least $12,000.00 on Joanne for, among        Joanne Decl. ¶ 12 Admit that Bernard reimbursed Pinto for $12,000 in          Black Decl. ¶¶ 44-
     other things, motels, clothing, food, storage of belongings, and                   expenses that Pinto reported on his bills. Deny that he     45 and Fantone
     shopping, for which Bernard reimbursed him.                                        incurred these expenses. All expenses were reported,        Exh. D (Pinto bills)
                                                                                        implausibly, in round numbers, and some were for
                                                                                        implausible amounts. Denied. Joanne has no personal
                                                                                        knowledge of the amounts of Pinto’s expenses, and any
                                                                                        knowledge she may have should be tested through cross-
                                                                                        examination.



                                                                                  13
                       Case 1:16-cv-00430-CBA-ST Document 96 Filed 02/23/21 Page 14 of 16 PageID #: 1512



item Defense Statement                                                Sources          Response                                                       Sources
81 Plaintiffs’ accusation that Pinto stole several months of Joanne’s Joanne Decl. ¶ 13Denied. Pinto has admitted that he was Joanne’s                Black Decl. ¶¶ 30-
     Social Security Disability Insurance Benefits totaling                            representative payee for these payments. Neither he nor        33 and Exh. A
     $10,975.00 is also false.                                                         Joanne has provided any specifics on whether they were         (Pinto response to
                                                                                       held in a separate bank account for her benefit, whether and   request for
                                                                                       how they were spent for Joanne’s benefit or returned to        production of
                                                                                       Joanne, and Pinto has denied having any documentation          documents,
                                                                                       with regard to his receipt or use of the payments he           response 12)
                                                                                       received as representative payee. Joanne’s and Pinto’s
                                                                                       claims with regard to these funds should be tested through
                                                                                       cross-examination
82   After Bernard took control of Joanne’s finances she became      Joanne Decl. ¶ 13 Denied. The basis for Joanne’s fear, if it existed at all,     Black Decl. ¶¶ 26-
     afraid that he was going to steal her SSDI money.                                 should be tested through cross-examination. Pinto, after       33, Exh. A (Pinto
                                                                                       stealing the SSDI funds from Joanne’s Wells Fargo              response to request
                                                                                       account, may have convinced Joanne to be concerned about       for production of
                                                                                       them. Had he not stolen these funds, any concerns she may      documents, Exh. D
                                                                                       have had could have been readily assuaged by providing         (Wells Fargo
                                                                                       Wells Fargo bank statements to her, showing that no one        statements)
                                                                                       had touched her funds. Pinto has denied having any
                                                                                       records of his receipt or use of the funds he receives as
                                                                                       Joanne’s representative payee.
83   Joanne’s social worker at the time advised her that she could Joanne Decl. ¶ 13 Neither admitted nor denied. What advice Joanne’s social
     have the monthly payments sent directly to Pinto, who she                         worker provided, if any, should be tested through cross-
     trusted, and Joanne’s social worker helped Joanne arrange for                     examination, and is not relevant to the question of whether
     that to happen.                                                                   Pinto took Joanne’s Social Security Disability payments for
                                                                                       his own benefit
84   Each month when the SSDI checks were deposited into             Joanne Decl. ¶ 14 Denied. It is unclear what personal knowledge Joanne had       Black Decl. ¶¶ 26-
     Joanne’s account Pinto withdrew the SSDI funds and Joanne                         of Pinto’s withdrawals of funds from Joanne’s Wells Fargo      33, Exhs. A (Pinto
     either spent the money, directed him to spend the money for                       accounts, at the time those withdrawals took place. It is      response to request
     things that she needed, or directed him to place the money in a                   unclear how Joanne could have spent these funds while a        for production of
     specific location that she knew was safe.                                         psychiatric inpatient, and neither Pinto nor Joanne provides   documents),
                                                                                       any details of what the money was spent on. At the time of     response 12 and D
                                                                                       the withdrawals, Pinto was separately charging for, and was    (Wells Fargo
                                                                                       reimbursed for, all of his expenses related to Joanne,         statements);
                                                                                       including “JB shopping.” It is unclear what safe location      Fantone Decl. Exh.
                                                                                       Joanne is referring to. Pinto has provided no bank             D (Pinto bills).
                                                                                       statements showing deposits of Joanne’s Wells Fargo funds
                                                                                       into a bank account for her benefit, and has denied having
                                                                                       any documentation for his receipt or use of the payments he
                                                                                       received as representative payee. Any knowledge Joanne

                                                                                   14
                      Case 1:16-cv-00430-CBA-ST Document 96 Filed 02/23/21 Page 15 of 16 PageID #: 1513



item Defense Statement                                            Sources           Response                                                      Sources
                                                                                    may have had should be tested through cross-examination.
                                                                                    The timing of those withdrawals is inconsistent with
                                                                                    Joanne’s statement.
85   At some point Joanne had to pay some of the SSDI money to Joanne Decl. ¶ 14 Denied. Joanne’s assertion that she paid an unspecified          Black Decl. ¶¶ 26-
     one of the hospitals.                                                          amount of money at an unspecified time to an unspecified      33 and Exhs. A
                                                                                    hospital, without any written evidence of the bill or the     (Pinto response to
                                                                                    payment, is implausible and should be tested through cross-   request for
                                                                                    examination. What is known is that Pinto first withdrew       production of
                                                                                    Joanne’s SSDI funds from her Wells Fargo accounts, later      documents)
                                                                                    became her representative payee and received Joanne’s         response 12) and D
                                                                                    SSDI payments directly, has never provided any                (Wells Fargo
                                                                                    documentation for how either source of funds was spent,       statements)
                                                                                    and has denied having any records for his receipt or use of
                                                                                    the payments he received as representative payee.
86   Pinto never took or otherwise used any of the disputed SSDI Joanne Decl. ¶ 14 Denied. Joanne lacks personal knowledge of what Pinto          Black Decl. ¶¶ 26-
     payments for his own benefit.                                                  did with the funds he either withdrew from her Wells Fargo    33 and Exhs. A
                                                                                    accounts, or received directly as her representative payee,   (Pinto response to
                                                                                    and any knowledge she may have should be tested through       request for
                                                                                    cross-examination. What is known is that Pinto withdrew       production of
                                                                                    Joanne’s SSDI funds from her Wells Fargo accounts, later      documents)
                                                                                    became her representative payee and received her SSDI         response 12 and D
                                                                                    funds directly, has never provided any documentation for      (Wells Fargo
                                                                                    how either source of funds was spent, and has denied          statements)
                                                                                    having any documentation with regard to his receipt or use
                                                                                    of the payments he received as representative payee.
87   Pinto did not retain for his personal benefit any funds from   Pinto Decl. ¶ 4 Denied. What is known is that Pinto made undisclosed          Black Decl. ¶¶ 21-
     Joanne’s Social Security Disability benefits, or from her bank                 withdrawals from Joanne’s Chase and Wells Fargo               33 and , Exhs .
     accounts at Chase or Wells Fargo.                                              accounts, became Joanne’s representative payee and            Exhs. A (Pinto
                                                                                    received her SSDI funds directly, has never provided any      response to request
                                                                                    documentation for how any of these funds were either          for production of
                                                                                    saved for her and later returned to her, or spent for her     documents)
                                                                                    benefit, in addition to the disclosed spending for which      response 12, C
                                                                                    Pinto was reimbursed, and denies having any                   (Chase bank
                                                                                    documentation with regard to the SSDI payments he             statements), and D
                                                                                    received as representative payee.                             (Wells Fargo
                                                                                                                                                  statements)
88   Pinto sought payment by Bernard, from Estate funds, of         Compl. ¶ 546        Admitted.
     $3,950 for visiting Joanne with Wrigley during Wrigley’s first
     visit in September 2014. Bernard did not pay this amount, as

                                                                                   15
                      Case 1:16-cv-00430-CBA-ST Document 96 Filed 02/23/21 Page 16 of 16 PageID #: 1514



item Defense Statement                                              Sources            Response                                                      Sources
     he had already paid Pinto and CPI for the full month of
     September.
89 When Plaintiffs made the payment of $2,300 to Wrigley, they      Compl. ¶¶ 485,     Denied. Not supported by the cited sources. As stated in      Compl. ¶ 485.
     were aware that Wrigley was requesting reimbursement of        569                Compl. ¶ 485 Bernard did not reimburse Wrigley for her
     payment she had provided to Pinto over and above his monthly                      alleged payment of $2,300 to Pinto for chauffeur services.
     flat rate fee.
90 Plaintiffs refused to reimburse Wrigley with respect to the      Compl. ¶486        Denied as ambiguous as to what reimbursement is referred
     reimbursement requested for September 2014.                                       to. Admit that Bernard did not reimburse Wrigley for her
                                                                                       asserted expenses to visit Joanne in September 2014,
                                                                                       including the $3,950 charged by Pinto to Wrigley, referred
                                                                                       to in item 88.
91   Plaintiffs did not ask Joanne why Pinto became her SSDI    Bernard Sept. 8        Denied as incomplete and misleading. Pinto and Wrigley        Black Decl. ¶¶ 30-
     Representative Payee, or what happened with the $10,975.00 Dep. at 50:2-8         never disclosed to Bernard that Pinto had become Joanne’s     34, 67, and Exhs. A
     in unaccounted payments. When asked why he never inquired                         representative payee or that SSDI payments were not           (Pinto response to
     into Pinto’s involvement with the SSDI payments, Bernard                          accumulating in, Joanne’s Wells Fargo bank accounts.          request for
     answered: "I don’t know that I asked the question why. I                          Bernard assumed that, since Joanne was a psychiatric          production of
     simply did not."                                                                  inpatient and was not spending these funds, that they were    documents),
                                                                                       accumulating in her Wells Fargo bank accounts. It is Pinto,   response 12, and K
                                                                                       not Joanne, who is responsible for providing information on   (Wrigley email to
                                                                                       what happened to the payments. Pinto has denied having        Bernard r/e Wells
                                                                                       any documents relating to his receipt or use of these         Fargo account)
                                                                                       payments.



                     Dated this 23rd day of February, 2021



                                                                                                              /s/ Michael H. Schaalman
                                                                                                                  Michael H. Schaalman
                                                                                                                  Halling & Cayo, S.C.
                                                                                                                  320 E. Buffalo St., Suite 700
                                                                                                                  Milwaukee, Wisconsin 53202
                                                                                                                  (414) 271-3400
                                                                                                                  mhs@hallingcayo.com


                                                                                  16
